Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51755 CHINA RUNJI CEMENT INC. (Exact name of Registrant as specified in its charter) Delaware 98-0533824 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Xian Zhong Town, Han Shan County Chao Hu City, An Hui Province, People’s Republic of China (Address of principal executive offices) (86) 565 4219871 (Registrant's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes o Nox State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:January 14, 2011, 78,832,064shares. CHINA RUNJI CEMENT INC. Form 10-Q for the period ended November 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of November 30, 2010 and August 31, 2010 (Unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the three months ended November 30, 2010 and 2009(Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended November 30, 2010 and 2009(Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4 - CONTROLS AND PROCEDURES 15 PART II - OTHER INFORMATION ITEM 6 – EXHIBITS 16 SIGNATURES 17 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS China Runji Cement Inc. Condensed Consolidated Balance Sheets (UNAUDITED) ASSETS November 30, August 31, Current assets Cash and cash equivalents Accounts receivable, net of allowance for doubful account of $197,443 and $193,339 as of 11/30/2010 and 08/31/2010, respectively Accounts receivable from related party Advances to suppliers Short term deferred assets Inventory Other receivables Other current assets Total current assets Advance for purchase of fixed assets Property, plant and equipment, net Intangible Assets & Deferred Charges Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Short-term loans Long-term loan-current portion Due to related parties Taxes payable and other Total current liabilities Total liabilities Stockholders' equity Preferred stock: 20,000,000 shares authorized, $0.0001 par value, Noshares issued and outstanding - - Common stock: 200,000,000 shares authorized, $0.0001 par value, 78,832,064shares issued and outstanding Additional paid in capital Accumulated other comprehensive income Retained earnings Total Stockholders' Equity Total liabilities and stockholders' equity The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents China Runji Cement, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (UNAUDITED) For the three months ended November 30, Revenue Cost of goods sold Gross profit Operating costs and expenses: Selling expenses G&A expenses: Depreciation on office equipment: Total operatingexpenses Income (loss) from operations ) Other income (expenses) Interest expense ) ) Government subsidies/grants and other income Income before income taxes Income taxes expense Net income Other comprehensive income Foreign currency translation adjustment Comprehensive income Earnings per share - basic and diluted Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents China Runji Cement, Inc. Condensed Consolidated Statements of Cash Flows (UNAUDITED) Three Months Ended November 30, November 30, Operating activities Net income Adjustments to reconcile net income to net cash provided by operating activities: Amortization Depreciation expense Changes in operating assets and liabilities: Accounts receivable ) Advances to suppliers ) Inventory ) ) Other receivables ) ) Other current assets - Accounts payable and accrued liabilities Tax payable ) Net cash provided by operating activities Investing activities Cash paid for property, plant and equipment additions ) ) Net cash used in investing activities ) ) Financing activities Short term loan proceeds Short term loan (repayment) ) ) (Repayments) of due to related parties ) Principle payment of the sale-leaseback financing ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Supplemental Disclosures Interest Paid Income taxes paid - Non-Cash Investing Activity: Construction in progress transferred to fixed assets - Advance transfer to CIP - Advances transferred to fixed asset - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents CHINA RUNJI CEMENT INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATION AND BUSINESS China Runji Cement Inc. and our wholly owned subsidiaries (“we”, “us”, “our” or the Company) are a leading producer and distributor of cement, primarily in An Hui Province of central China and neighboring locations. Anhui Province Runji Cement Co. Ltd. (“Anhui Runji”) is our operating subsidiary located in Xianzong Town, An Hui province, China, where the factory occupies an area of 418 mu, and its limestone mine comprises an area of 1,000 mu. The Anhui Runji factory, limestone reserve and storing mine together comprise an area of approximately 50,000 square meters. At present, the Company has one cement production lineand one cement clinker production line. The production capacity of each line amounts to 2,500 tons per day and one million tons per year.Presently, the Company mainly focuses production on Runji Brand cement P.II52.5, P.O42.5, P.O32.5 P.C32.5 as well as cement clinker. P.II52.5 is a high grade, high strength cement that is made for Anhui and Jiangsu Provinces and the region north of the Changjiang River and is used in large infrastructure projects. The cement clinker is the semi-finished ingredient of cement, which is able to be processed into different categories of cement products. The Company produces cement through the advanced dry production process, an energy efficient and environmentally friendly cement production technique.Although the Chinese government has mandated the elimination of 250 million tons of outdated cement production capacity by 2010, only 60% of the total output in the region is currently produced by dry process. The Company has a rigorous quality control system and received ISO9001 quality system certification and international accreditation in March 2006.In addition, our Company passed the national GB/T 19001-2000 standard authentication.The Company’s pollution control exceeds the national standard and received “green building material” certification in 2007. The Company has an abundant supply of high quality raw materials. The Company has obtained a 30 year mining right for 87 million tons of limestone reserve, which can supply two cement clinker production lines with a daily output of 2,500 tonsfor 40 years. Presently, the Company is one of the largest cement producers and distributors in the north Changjiang region of Anhui, with a 10% market share within a 100 mile radius of its facility. The Company is the only producer of P.II52.5 cement (the highest quality cement) in the north Changjiang region of Anhui and JiangsuProvinces, with 70% market share within a 100 miles radius of its facility. Annual production capacity of the Company is two million tons cement and cement clinker. The Company’s main market for cement is in Hefei (Anhui Province), with total sales of 750 thousand tons, representing 75% of our total annual cement production and an additional 25% is sold in Chaohu and its surrounding areas, Moreover, the Company’s main cement clinker market is in Chaohu with total sales of 800 thousand tons in the area, representing 80% of our total annual cement clinker production, and an additional 20% is sold in Hefei. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These accompanying condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Ren Ji Cement Investment Co., Ltd (a BVI corporation), Ren Ji Cement Company Limited (a Hong Kong corporation) and Anhui Province Runji Cement Co., Ltd. (a PRC corporation), and have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim information, and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for annual financial statements. In the opinion of management, the interim financial statements reflect all normal adjustments that are necessary to provide a fair presentation of the financial results for the interim periods presented.Operating results for interim periods are not necessarily indicative of results that may be expected for an entire fiscal year. The condensed consolidated balance sheet as of August 31, 2010 has been derived from the audited consolidated financial statements as of such date. For a more complete understanding of the Company’s financial position, operating results, risk factors, and other matters, please refer to the Company's Annual Report on Form 10-K for the fiscal year ended August 31, 2010. All significant inter-company balances and transactions have been eliminated in consolidation. Use of Estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. 6 Table of Contents CHINA RUNJI CEMENT INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS November 30, 2010 (UNAUDITED) NOTE 3 – ACCOUNTS RECEIVABLE 30-Nov-10 31-Aug-10 Notes Receivable $ $ Accounts Receivable –Trade $ $ Accounts Receivable from related party Allowance for Doubtful Accounts ) ) $ $ The accounts receivable from related party was $296,191 and $212,374 at November 30, 2010 and August 31, 2010 respectively. The related party is an entity controlled by the President and CEO of the Company. The accounts receivable amount of $3,300,035 and $2,539,569 at November 30, 2010 and August 31, 2010, respectively, is used as a securitization for the ICBC Hanshan bank loan. NOTE 4 – INVENTORY Inventory consists of the following: 30-Nov-10 31-Aug-10 Raw Materials $ $ Packaging Materials Semi-Finished Goods Finished Goods $ $ NOTE 5 – ADVANCES TO SUPPLIERS Advances to suppliers consist of the following: 30-Nov-10 31-Aug-10 Advances to suppliers $ $ Advance for purchase of fixed assets Advances $ $ Advances to suppliers represent amounts prepaid for raw materials. Advances for purchase of fixed assets represents amounts prepaid for the purchase of fixed assets. The advances are applied against amounts due to the supplier as the materials are received. 7 Table of Contents CHINA RUNJI CEMENT INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS November 30, 2010 (UNAUDITED) NOTE 6 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following: 30-Nov-10 31-Aug-10 Building $ $ Equipment & machinery Automobiles Other equipment Computer equipment Construction in progress Total property, plant and equipment (gross) Accumulated depreciation Total property, plant and equipment (net) NOTE 7 –INTANGIBLE ASSETS & DEFERRED CHARGES Intangibles and deferred charges include the following: 30-Nov-10 31-Aug-10 Terms Mineral exploration right-Shihuishi $ $ 30 years Mineral exploration right-Shayan 10 years Land acquisition compensation (compensating fee for mine and forest) 10 years Planting fee in working place 3 years Compensating fee for stone materials in Baxiong Village 10 years Compensating fee for limekiln and drought land in Baxiong Village 10 years Compensating fee for sandstone land in Qiaomai Village 10 years Debt issue cost 2 years Totalintangible assets & deferred charges $ $ The total amortization expenses related to the intangibles and deferred charges are $97,060 and $69,289 for the three months ended November 30, 2010 and 2009, respectively. 8 Table of Contents CHINA RUNJI CEMENT INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS November 30, 2010 (UNAUDITED) NOTE 8 – SHORT-TERM LOANS Short term loans consist of: 30-Nov-10 31-Aug-10 Xian Zong Credit Bank $ $ PuFa Bank WenHu business branch ICBC Hanshan Huishang Bank Sales Department Runfeng company $ $ The details for the Company’s bank loans at November 30, 2010 are as follows: Borrowing bank Amount Starting date Maturity date Interest rate (monthly) * Xian Zong Credit Bank 2010-11-22 2011-11-22 % ** PuFa Bank WenHu business branch 2010-05-05 2011-04-27 % *** ICBC Hanshan 2010-03-15 2011-03-15 % **** Huishang Bank Sales Department 2010-07-22 2011-07-21 % Runfeng Company 2010-05-26 2011-05-25 % *
